FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT

 R. E. B., individually and on behalf of            No. 14-15895
 his minor child, J.B.,
                     Plaintiff-Appellant,             D.C. No.
                                                   1:13-cv-00016-
                      v.                            DKW-BMK

 STATE OF HAWAII DEPARTMENT OF
 EDUCATION; KATHRYN MATAYOSHI,                         ORDER
 in her official capacity as
 Superintendent of the Hawaii Public
 Schools,
                  Defendants-Appellees.



                        Filed April 3, 2018

        Before: Michael Daly Hawkins, Carlos T. Bea,
         and Jacqueline H. Nguyen,* Circuit Judges.




    *
       Judge Kozinski, originally a member of the panel, retired before
action could be taken on these petitions. Judge Nguyen was drawn in his
place.
2      R.E.B. V. STATE OF HAWAII DEP’T OF EDUC.

                         ORDER

   The panel, as reconstituted, has voted to grant
Defendants-Appellees’ Petition for Panel Rehearing. Judges
Bea and Nguyen have voted to deny the Petition for
Rehearing En Banc, and Judge Hawkins so recommended.

    The Petition for Panel Rehearing is GRANTED. The
Opinion and dissent filed on September 13, 2017, are
withdrawn, and this case is resubmitted pending further order
of this court.

    The Petition for Rehearing En Banc is DENIED as moot.